IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PAULA KRUEGER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3977

UNITED         SERVICES
AUTOMOBILE ASSOCIATION,

      Appellee.


_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Alachua County.
Robert E. Roundtree, Judge.

N. Albert Bacharach, Jr., Gainesville, for Appellant.

Kristen M. Van Der Linde, Kansas R. Gooden, and Loreyn Raab of Boyd &
Jenerette, P.A., Jacksonville; Laura dePaz Cabrera, Alachua, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR and JAY, JJ., CONCUR.